B2500A (Form 2500A)
(12/15)
                      United States Bankruptcy Court
                      _______________
                                Middle District of
                                                Of_______________
                                                   Alabama
 In re   Danny J. Brewster and Annette H. Brewster
         _______________________________________________,         )
                                 Debtor                           )                14-81104
                                                                          Case No. ____________
                                                                  )
                                                                  )               13
                                                                          Chapter _____________
         Danny J. Brewster and Annette H. Brewster
         _______________________________________________,         )
                                 Plaintiff                        )
                                                                  )
                 v.                                               )
         OneMain  Financial Group, LLC, et al.
         _______________________________________________,         )                      19-08002
                                                                          Adv. Proc. No. _____________
                                 Defendant                        )



                        SUMMONS IN AN ADVERSARY PROCEEDING

 YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this
 summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this summons,
 except that the United States and its offices and agencies shall file a motion or answer to the complaint
 within 35 days.
         Address of Clerk:
                                       U.S. Bankruptcy Court
            Address of Clerk
                                      Middle District of Alabama
                                         One Church Street
                                       Montgomery, AL 36104


 At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
         Name and Address of Plaintiff's Attorney:
                                        Anthony
            Name and Address of Plaintiff'        B. Bush, Esq.
                                           s Attorney
                                             Bush Law Firm
                                        3198 Parliament Circle 302
                                       Montgomery, Alabama 36116



 If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

 IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE
 YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND
 JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED
 IN THE COMPLAINT.
                                                                              Digitally signed
                                                                              by Juan-Carlos
                                                                              Guerrero
                                                                              Date: 2019.02.08
    2/8/2019
                                                                              15:34:55 -06'00'
    Case 19-08002        Doc 7
                             5
                             6     Filed 02/08/19      Entered 02/08/19 16:38:16
                                                                        15:11:11
                                                                        15:38:49           Desc Main
                                      Document         Page 1 of 3
                                            CERTIFICATE OF SERVICE

        Anthony B. Bush
    I, ___________________________________________, certify that I am, and at all times during the
                            (name)
service of process was, not less than 18 years of age and not a party to the matter concerning which service of
process was made. I further certify that the service of this summons and a copy of the complaint was made
 2/8/2019
_________________________        by:           NOTE: If more space is needed, note "See Attached Page" in the
           (date)                                appropriate box and add additional addresses to 3rd page of form.


X   Mail Service: Regular, first class United States mail, postage fully pre-paid, addressed to:
      "see attached page"




    Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:




    Residence Service: By leaving the process with the following adult at:




    Certified Mail Service on an Insured Depository Institution: By sending the process by certified mail addressed
    to the following officer of the defendant at:




    Publication: The defendant was served as follows: [Describe briefly]




                                                                             Alabama
    State Law: The defendant was served pursuant to the laws of the State of ________________________,
    as follows: [Describe briefly]                                                     (name of state)




           Under penalty of perjury, I declare that the foregoing is true and correct.



    2/8/2019                                             /s/ Anthony B. Bush
_______________________________________                __________________________________________________________________
Date          Date                                     Signature                     Signature


           Print Name:
                       Print Name
               Anthony B. Bush

           Business Address:
                       Business Address
               3198 Parliament Circle 302
               Montgomery, AL 36116
                       City                              State               Zip


    Case 19-08002             Doc 7
                                  5
                                  6    Filed 02/08/19          Entered 02/08/19 16:38:16
                                                                                15:11:11
                                                                                15:38:49                       Desc Main
                                          Document             Page 2 of 3
                                          Additional Addresses


  Nationstar Mortgage, LLC
  c/o Corporation Service Company, Inc.
  641 South Lawrence Street
  Montgomery, Alabama 36104

  OneMain Financial Group, LLC
  c/o C T Corporation System
  2 North Jackson Street, Suite 605
  Montgomery, Alabama 36104

  U.S. Bank National Association (Inc.)
  c/o C T Corporation System
  2 North Jackson Street, Suite 605
  Montgomery, Alabama 36104

  U.S. Bank National Association (Inc.)
  c/o Andrew Cecere, President & Ceo
  601 2nd Avenue South, MPFP2804
  Minneapolis, Minnesota 55402-4302




Case 19-08002         Doc 7
                          5
                          6      Filed 02/08/19      Entered 02/08/19 16:38:16
                                                                      15:11:11
                                                                      15:38:49   Desc Main
                                    Document         Page 3 of 3
